
	
		II
		112th CONGRESS
		2d Session
		S. 3050
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend the National Flood Insurance Program until June
		  30, 2012.
	
	
		1.Extension of the national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4026) is amended by striking the earlier of the date of
			 the enactment into law of an Act that specifically amends the date specified in
			 this section or May 31, 2012 and inserting June 30,
			 2012.
			(b)FinancingSection
			 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is
			 amended by striking the earlier of the date of the enactment into law of
			 an Act that specifically amends the date specified in this section or May 31,
			 2012 and inserting June 30, 2012.
			
